DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Response to Amendment and Rebuttal Arguments
3.	The amendments to the claims filed on November 5, 2021 have been fully considered.  Applicants have amended the claims to recite a method of alleviating a disease or condition.  However, the claims still read on “a disease or condition modulated by the orexin-1 receptor.”
4.	The claims were previously rejected under 35 USC 112 as being enabling for the non-prophylactic treatment of insomnia, but for not reasonably providing enablement for the prophylactic or non-prophylactic treatment of any other disease.  Applicant’s amendments partially overcome this rejection in that prophylactic treatment is no longer being recited.  However, the claims remain rejected for not being enabling for the treatment of a disease or condition modulated by the orexin-1 receptor.  Below are responses to Applicant’s remarks.
	Applicants argue that the state of the art has advanced in that it has been confirmed that the brains of heroin addicts have an increased number of neurons producing orexin compared to a non-addict brain.  Applicants state the studies have also shown that antagonism of the OX-1 receptor inhibits addition-related behaviors.  Applicants state the OX-1 antagonism is listed in the top ten mechanisms by the National Institute on Drug Abuse as part of solution to the opioid crisis.  Applicants conclude that there is a predictable correlation between OX-1 inhibition and the alleviation of substance abuse.
	The arguments are persuasive in overcoming the rejection with respect to the alleviation of substance abuse.  However, the claims recite a generic term that includes multitude of other diseases, ie. a disease or condition modulated by the orexin-1 receptor.  For this reason, the 35 USC 112 rejection is maintained.  Claims 30-50 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626